      Case 3:18-cr-05558-DMS Document 174 Filed 01/13/21 PageID.497 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,              Case No. 18-cr-05558-DMS-2
11                Plaintiff,                 ORDER TO CONTINUE
                                             SELF-SURRENDER DATE
12         v.
13   JASMINE ROJAS,
14                Defendants.
15
16
           Based upon the foregoing Joint Motion by the defendant, and GOOD CAUSE
17
     appearing, IT IS HEREBY ORDERED, that the self-surrender date of JASMINE
18
     ROJAS be continued from Friday, January 15, 2021 to Friday, March 12, 2021 by
19
     noon. The Bond Exoneration Hearing is reset to March 19, 2021 at 9:00 AM.
20
21         SO ORDERED.
22
               1/13/2021
     Dated: _______________              ____________________________
23                                       HONORABLE DANA M. SABRAW
                                         United States District Judge
24
25
26
27
28
